Per Curiam:
Under the decision in Melloy v. Burtis, 124 Pa. 161, the judgment in this case against the defendant would have been irregular and the garnishee entitled to move to have it stricken off. But, before the judgment was entered, the act of May 10, 1889, P. L. 183, was passed, which authorizes the plaintiff in foreign attachment, “ at and after the third term of the court after the execution of the writ, to take judgment against the defendant for default of appearance, unless the attachment before that time be dissolved: provided, fifteen days prior to the entry of said judgment he shall have filed his declaration.” We think the case comes within this act, and that the judgment was lawfully entered. It was urged, however, that the act referred to was not intended to be retroactive. The doctrine upon this subject will be found condensed in Kille v. Tron Works, 134 Pa. 227: “ Legislation which affects rights will not be construed to be retroactive, unless it is declared so in the act; but, where it concerns merely the mode of procedure, it is applied, as of course, to .litigation existing at the time of its passage.”
We regard the act of 1889 as applying to the mode of procedure merely, and hence the case in hand comes within it.
Judgment affirmed.